Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-25-2006

Patterson v. GlaxoSmithKline
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5550




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Patterson v. GlaxoSmithKline" (2006). 2006 Decisions. Paper 299.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/299


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 05-5550
                                  ________________

                            AUGUSTUS C. PATTERSON,
                                              Appellant

                                           v.

             GLAXOSMITHKLINE PHARMACEUTICAL COMPANY;
                GEORGE HANNUM; MICHAEL MANACCHIO
                 _______________________________________

                   On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                             (D.C. Civ. No. 04-cv-04202)
                    District Judge: Honorable R. Barclay Surrick
                   _______________________________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                October 25, 2006
        Before: SLOVITER, SMITH and VANANTWERPEN*, Circuit Judges.

                               (Filed October 25, 2006)
                             _______________________

                                    OPINION
                             _______________________

PER CURIAM,

      Appellant, Augustus Patterson, appeals the District Court’s order denying a post-

judgment motion filed in a case previously dismissed upon settlement under Local Rule

___________________

*The Honorable Franklin S. Van Antwerpen assumed senior status on October 23, 2006.
41.1(b) of the United States District Court Rules for the Eastern District of Pennsylvania.

For the reasons that follow, we will affirm the District Court’s order in part and remand

the matter for further proceedings.

       Patterson initially filed the underlying complaint alleging race discrimination in

the District Court in a pro se capacity against “GlaxoSmithKline Pharmaceutical

Company.” Attorney Reginald Allen thereafter entered an appearance on Patterson’s

behalf, and filed an amended complaint naming two of Patterson’s supervisors as

defendants and asserting claims based on a racially hostile work environment, racially

disparate treatment and harassment, retaliation and various Pennsylvania state law torts.

After discovery had concluded, appellees filed a motion for summary judgment. While

appellees’ motion for summary judgment was pending, the parties pursued the possibility

of settlement. Although no agreement was reached during a settlement conference

conducted before the District Court on July 8, 2005, negotiations apparently continued

and resulted in the parties’ agreement to settle the case on August 31, 2005. Appellees’

counsel promptly notified the court of the settlement, and the District Court entered an

order on September 1, 2005 dismissing the action with prejudice pursuant to Local Rule

41.1(b).

       On December 6, 2005, Patterson filed with the District Court a pro se “Motion to

Formally Remove Petitioner’s Attorney from Case #04 CV 4202, Sanction Petitioner’s

Attorney, Allow Pro Se or Substitute Representation and Rule on Relief Requested

Herein.” As the caption suggests, Patterson’s motion contained a request that the District

                                             2
Court remove Attorney Allen from the case and allow Patterson to either represent

himself or to obtain “alternative representation” so that, presumably, he could pursue his

“pro se counter proposal” with counsel for appellees. Patterson also included in this

motion criticisms of his attorney’s performance during the taking of depositions, as well

as allegations that Attorney Allen failed to provide him with relevant information and

details regarding the proposed settlement agreement. Patterson alleged that, although he

had learned on September 19, 2005 that the case had been dismissed, he did not learn of

the actual contents of the settlement agreement until December 1, 2005, when he received

a letter from appellees’ attorney dated November 28, 2005 enclosing a copy of the

agreement. Patterson requested an expedited response on the motion, apparently

believing that such action was required in order for him to file an application for workers’

compensation with the Commonwealth of Pennsylvania Department of Labor and

Industry Bureau of Workers’ Compensation.

       In a one sentence Order entered on December 9, 2005, the District Court denied

Patterson’s motion given the court’s dismissal of the action pursuant to Local Rule

41.1(b) three months earlier. Patterson appeals that decision, and basically argues that

fraudulent conduct on the part of Attorney Allen warrants the reopening of proceedings

and submission of this case to a jury. Appellees, on the other hand, contend that the

District Court acted within its discretion in denying Patterson’s motion to remove

Attorney Allen given the fact that the court had dismissed the action with prejudice three

months prior to the filing of appellant’s motion. Appellees further argue that, even if

                                             3
Patterson’s motion were liberally construed as a motion seeking to set aside the order of

dismissal, it was untimely filed under Local Rule 41.1(b). Finally, if construed as a

motion filed pursuant to one of the provisions of Fed. R. Civ. P. 60(b), appellees argue

that such relief is not warranted given Patterson’s delay in filing the motion and given his

actions in attempting to “strategically” renegotiate the settlement agreement with

opposing counsel so as to avoid the contingency fee payment obligations owed his

attorney.

       We can find no abuse of discretion on the part of the District Court in denying

Patterson’s post-judgment motion to the extent Patterson sought to remove his attorney so

that he could pursue the matter in a pro se capacity or seek the assistance of another

attorney given the court’s entry of an order on August 31, 2005 dismissing the case with

prejudice. Likewise, to the extent Patterson’s motion sought to set aside the order of

dismissal under Local Rule 41.1(b), it was indeed untimely filed. Accordingly, we will

affirm the District Court’s order in that respect without further discussion.

       However, affording Patterson’s pro se filing the liberal construction required by

Haines v. Kerner, 404 U.S. 519, 520 (1972), appellant’s motion could also be construed

as one filed pursuant to Fed. R. Civ. P. 60(b). Appellees argue that, even if so construed,

we should affirm the District Court’s order denying Patterson’s motion because he does

not merit relief under any of the subsections of Rule 60(b). We decline appellees’

invitation. In light of the District Court’s very summary order of dismissal, we cannot say

that Patterson’s motion was given consideration by the District Court as a motion filed

                                              4
pursuant to Fed. R. Civ. P. 60(b). Moreover, although appellees argue that Patterson’s

delay of two or three months in seeking relief under Rule 60(b) was an unreasonable one,

we conclude that this is a consideration best addressed by the District Court in the first

instance. See, e.g., Lasky v. Continental Products Corp., 804 F.2d 250, 255 (3d Cir.

1986) (while a District Court judge may consider the expiration of the Local Rule’s 90-

day limitation period, the “reasonable time” provision of Rule 60(b) controls the

determination of whether appellant’s motion was timely filed).

       Accordingly, we will affirm the judgment of the District Court in part and remand

the matter for further proceedings. Appellees’ motion to seal the settlement agreement

attached to appellant’s informal brief and for leave to file Volume II of the Supplemental

Appendix under seal is granted.




                                              5